Exhibit 10.73

 

EUR 750,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated April 21, 2004

 

among

 

ADVANCED MICRO DEVICES, INC.,

 

AMD FAB 36 HOLDING GMBH,

 

and

 

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS    2

Section 1.1

        Definitions    2

Section 1.2

        Miscellaneous    3

ARTICLE II

   SUBORDINATED REVOLVING LOAN PROVISIONS    4

Section 2.1

        Required Revolving Loans    4

Section 2.2

        Time of Revolving Loans    4

Section 2.3

        Subordination of Revolving Loans; Acknowledgment of Subordination    4

Section 2.4

        Final Maturity Date    4

ARTICLE III

   INTEREST PROVISIONS    5

Section 3.1

        Interest Rate    5

Section 3.2

        Computation of Interest    5

Section 3.3

        Interest Periods    5

Section 3.4

        Interest Payments    6

ARTICLE IV

   DISBURSEMENTS AND REPAYMENTS    6

Section 4.1

        Disbursements and Repayments    6

Section 4.2

        Currency for Repayment of Revolving Loans.    6

Section 4.3

        Repayment of Revolving Loans in Excess of €750,000,000.    6

ARTICLE V

   OBLIGATIONS UNCONDITIONAL    7

Section 5.1

        Absolute and Unconditional Nature of the Sponsors’ Obligations    7

ARTICLE VI

   MISCELLANEOUS    7

Section 6.1

        No Waiver; Modifications in Writing    7

Section 6.2

        Severability of Provisions    7

Section 6.3

        Termination    8

Section 6.4

        Assignment    8

Section 6.5

        Notice    8

Section 6.6

        Relationship to Other Agreements    9

 

(i)

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

               Page


--------------------------------------------------------------------------------

ARTICLE VII

   GOVERNING LAW, JURISDICTION, AND LANGUAGE    9

Section 7.1

        Governing Law; etc    9

Section 7.2

        Forum Selection and Consent to Jurisdiction    10

Section 7.3

        Waiver of Jury Trial    10

Section 7.4

        Use of English Language    10

Section 7.5

        Counterparts    11

 

(ii)

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”), dated April 21, 2004, is
made between ADVANCED MICRO DEVICES, INC., a corporation organised and existing
under the laws of the State of Delaware, United States of America, with its
chief executive office and principal place of business at One AMD Place,
Sunnyvale, California 94088, United States of America (“AMD Inc.”), AMD FAB 36
HOLDING GMBH, Dresden, registered under HRB21270 in the Commercial Register kept
at the Amstgericht Dresden County Court (“AMD Holding; and, together with AMD
Inc., collectively, the “Sponsors”), and AMD FAB 36 LIMITED LIABILITY COMPANY &
CO. KG, Dresden, registered under HRA5255 in the Commercial Register kept at the
Amstgericht Dresden County Court (the “Company”).

 

W I T N E S S E T H :

 

WHEREAS, the Company has been formed for the purpose of constructing, owning,
and operating a 300 mm silicon wafer microprocessor fabrication facility located
at Wilschdorfer Landstrasse 101 in 01109 Dresden;

 

WHEREAS, the Company has entered into a Term Loan Facility Agreement (as the
same may from time to time hereafter be amended, supplemented, modified,
renewed, extended, restated or novated and in effect, the “Facility Agreement”),
made among, inter alia, the Company, Dresdner Bank AG in Berlin, as Security
Agent and Reporting Agent (in such capacity, the “Security Agent” and “Reporting
Agent” respectively) for the Finance Parties (as defined in the Facility
Agreement), and Dresdner Bank Luxembourg S.A., as Facility Agent (in such
capacity, the “Facility Agent”), providing, inter alia, for a senior secured
term loan facility aggregating up to €700,000,000 (seven hundred million Euros);

 

WHEREAS, the Sponsors have agreed to make certain unsecured subordinated
Revolving Loans available to the Company to enable the Company and the Sponsors
to fulfill certain obligations under the Finance Documents (as defined in the
Facility Agreement); and

 

WHEREAS, the Sponsors are willing to extend such commitment on the terms and
subject to the conditions hereinafter set forth.

 

     REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

NOW, THEREFORE, the Sponsors and the Company agree as follows:

 

ARTICLE I

Definitions and Accounting Terms

 

Section 1.1 Definitions. Unless otherwise defined herein, terms used herein have
the meanings assigned to such terms in the Facility Agreement. In addition, the
following terms when used in this Agreement, including its preamble and
recitals, shall, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

 

“Agreement” has the meaning assigned to that term in the introduction to this
Agreement.

 

“AMD Holding” has the meaning assigned to that term in the introduction to this
Agreement.

 

“AMD Inc.” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Applicable Euribor Rate” means the rate for deposits in Euros for the relevant
Interest Period which appears on the display designated as “Page BTMM EU (Actual
ACT/360)” of the Bloomberg Financial Markets Services Screen (or such other
display as may replace Page BTMM EU (actual ACT/360) on the Bloomberg Financial
Markets Services Screen) as of 11:00 a.m., Frankfurt time, on the latest Target
Day which is at least two Business Days prior to the commencement of such
Interest Period.

 

“Applicable LIBOR Rate” means the interest rate per annum for dollars for the
relevant Interest Period in the London Interbank Market which in accordance with
the display designated as “Page BBAM” of the Bloomberg Financial Markets
Services Screen (or such other display as may replace Page BBAM on the Bloomberg
Financial Markets Services Screen) is quoted as the offered rate at 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such
Interest Period.

 

“Applicable Rate” means, with respect to any Interest Period, (i) for Revolving
Loans made in Euros, the Applicable Euribor Rate; or (ii) for Revolving Loans
made in dollars, the Applicable LIBOR Rate; or (iii) if the Applicable Euribor
Rate or the Applicable LIBOR Rate (as the case may be) cannot be determined as
provided in the definitions thereof, the prime lending rate as announced by Bank
of America, N.A., on the second Business Day prior to the commencement of such
Interest Period.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Dollar Equivalent” means, with respect to any Revolving Loan, the amount,
expressed in Dollars, which results from the conversion of Euros to Dollars at a
spot rate of exchange equal to the spot rate (mid rate) of exchange quoted on
Page WFX of the Bloomberg Financial Markets Services Screen (or such other
display as may

 

2

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

replace Page WFX on the Bloomberg Financial Markets Services Screen), expressed
in Dollars, for the sale of Euros for Dollars prevailing on the date of
determination.

 

“Euro Equivalent” means, with respect to any Revolving Loan, the amount,
expressed in Euros, which results from the conversion of Dollars to Euros at a
spot rate of exchange equal to the spot rate (mid rate) of exchange quoted on
Page WFX of the Bloomberg Financial Markets Services Screen (or such other
display as may replace Page WFX on the Bloomberg Financial Markets Services
Screen), expressed in Euros, for the sale of Dollars for Euros prevailing on the
date of determination.

 

“Facility Agreement” has the meaning assigned to that term in the second recital
of this Agreement.

 

“Interest Period” has the meaning assigned to such term in Section 3.3 of this
Agreement.

 

“Liabilities” has the meaning ascribed to such term in the Subordination
Agreement.

 

“Outstanding Euro Amount” has the meaning assigned to such term in Section 4.3
of this Agreement.

 

“Reporting Agent” has the meaning assigned to that term in the second recital of
this Agreement.

 

“Revolving Loan” means an unsecured, subordinated revolving loan that is or is
required to be made by a Sponsor to the Company pursuant hereto, which loans are
subordinated pursuant to the Subordination Agreement.

 

“Revolving Loan Facility” means the revolving loan facility made available by
the Sponsors to the Company under this Agreement, in an amount not to exceed
€750,000,000.

 

“Revolving Loan Termination Date” has the meaning assigned to that term in
Section 6.3 of this Agreement.

 

“Security Agent” has the meaning assigned to that term in the second recital of
this Agreement.

 

“Sponsors” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Target Day” means a day on which the Trans-European Automated Automate Real
Time Gross Settlement Express Transfer payment system is open for the settlement
of payments in Euros.

 

Section 1.2 Miscellaneous. In this Agreement, unless the context requires
otherwise, (i) any reference to a Transaction Document shall be a reference to
such

 

3

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

document as it shall have been, or from time to time, may be amended,
supplemented, modified, renewed, extended, restated or novated, in each case, in
accordance with its terms and the Facility Agreement; (ii) any statutory
provisions shall be construed as references to those provisions as amended,
modified, re-enacted, or replaced from time to time; (iii) words importing a
gender include every gender; and (iv) references to Sections are to Sections of
this Agreement. Section headings are inserted for reference only and shall be
ignored in construing this Agreement. A time of day, unless otherwise specified,
shall be construed as a reference to Frankfurt am Main time.

 

ARTICLE II

Subordinated Revolving Loan Provisions

 

Section 2.1 Required Revolving Loans. On the terms and subject to the conditions
of this Agreement, the Sponsors, jointly and severally, hereby undertake that
either Sponsor or both of the Sponsors will make Revolving Loans to the Company
at any time and from time to time prior to the Revolving Loan Termination Date
as contemplated by Section 2.2 in an aggregate principal amount at any time
outstanding not in excess of €750,000,000 (Revolving Loans made in Dollars shall
be calculated at the Euro Equivalent thereof at the date such loans are made).
Amounts borrowed under this Section 2.1 may be reborrowed (following repayment
thereof) up to but excluding the Revolving Loan Termination Date.

 

Section 2.2 Time of Revolving Loans. The Revolving Loans will be made in cash
and will be made in such amounts as shall be required, upon the written demand
of the Company (with at least 5 days’ prior notice to the Sponsors) at any time
and from time to time for general corporate purposes, including without
limitation working capital, cash expenses and other capital requirements of the
Company.

 

Section 2.3 Subordination of Revolving Loans; Acknowledgment of Subordination.
The Sponsors and the Company acknowledge and agree that the obligation of the
Company to pay, prepay or repay the principal of and interest on the Revolving
Loans and all other obligations of the Company to the Sponsors under or in
connection with this Agreement, shall be subordinated to the Liabilities, to the
extent provided under the Subordination Agreement.

 

Section 2.4 Final Maturity Date. The Revolving Loan Facility (and all Revolving
Loans thereunder) shall mature on the Revolving Loan Termination Date. On such
date, the Company shall pay all amounts outstanding under this Agreement,
subject to the provisions of the Subordination Agreement, and all commitments
hereunder to extend Revolving Loans shall forthwith be cancelled.

 

4

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE III

Interest Provisions

 

Section 3.1 Interest Rate. The unpaid principal amount from time to time
outstanding of each Revolving Loan shall bear interest at the Applicable Rate
for the Interest Period in effect for such Revolving Loan plus 4.00% per annum.
As provided in the Subordination Agreement, payment of interest on the Revolving
Loans has been subordinated to the Liabilities and, once permitted to be paid by
the Company pursuant to the Subordination Agreement, shall be paid as set forth
in Section 3.4.

 

Section 3.2 Computation of Interest. Interest on each Revolving Loan shall be
computed on the basis of the actual number of days elapsed and a 360-day year.

 

Section 3.3 Interest Periods. The Company shall, in connection with any request
to borrow or continue Revolving Loans, select an interest period (each, an
“Interest Period”) to be applicable to such Revolving Loan, which Interest
Period shall be, at the Company’s option, either a one, two, three or six month
period; provided that:

 

(a) the initial Interest Period for any Revolving Loan shall commence on the
date on which such Revolving Loan is made;

 

(b) in the case of immediately successive Interest Periods continued as set
forth in this Section 3.3, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

(c) if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that, if any Interest Period would otherwise expire on a day that is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

 

(d) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (e) of this
section, end on the last Business Day of a calendar month;

 

(e) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Termination Date; and

 

(f) in the event the Company fails to specify an Interest Period for a Revolving
Loan (whether in borrowing new Revolving Loans or continuing existing Revolving
Loans), the Company shall be deemed to have selected an Interest Period of one
month at the Applicable Rate (based on the currency of such Revolving Loans).

 

5

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 3.4 Interest Payments. Subject to Sections 3.1 and 4.1, interest on each
Revolving Loan shall be payable in arrears on the last day of an Interest Period
(and, in the case of Interest Periods longer than three (3) months, at the end
of every three (3) months) (or on such longer payment schedule as may be agreed
by the parties), upon any repayment of the relevant Revolving Loan (to the
extent accrued on the amount being repaid) and at maturity (including final
maturity).

 

ARTICLE IV

Disbursements and Repayments

 

Section 4.1 Disbursements and Repayments. The proceeds of each Revolving Loan
shall be deposited to the Company’s account at Dresdner Bank AG, Bank Sorting
Code 85080000, Account Number 407665500, or such other account as the Company
may indicate upon not less than two (2) Business Days’ notice to the Sponsors.
Subject to the Subordination Agreement, all payments of interest or principal to
be made by the Company in respect of the Revolving Loans shall be made to the
applicable Sponsor(s) that made such Revolving Loans at its address as set forth
in Section 6.5 (or to such other address or account as such Sponsor may specify
by written notice to the Company and the Facility Agent), not later than noon,
Frankfurt time, on the date due (after giving effect to any extension of any
such due date contemplated hereby); and funds received after that hour shall be
deemed to have been received on the next succeeding Business Day.

 

Section 4.2 Currency for Repayment of Revolving Loans. Except to the extent
expressly provided in this Section 4.2, Revolving Loans shall be repaid in the
currency in which such Revolving Loans were made. With the prior consent of AMD
Inc., any Revolving Loan made in Dollars may be repaid in Euros, provided that
the amount of any such repayment shall be at least equal to the Euro Equivalent
of the outstanding principal amount of such Revolving Loan, as determined on the
date three (3) Business Days prior to the date such Revolving Loan is repaid or
such other date as may be mutually agreed. With the prior consent of AMD Inc.,
any Revolving Loan made in Euros may be repaid in Dollars, provided that the
amount of any such repayment shall be at least equal to the Dollar Equivalent of
the outstanding principal amount of such Revolving Loan, as determined on the
date three (3) Business Days prior to the date such Revolving Loan is repaid or
such other date as may be mutually agreed.

 

Section 4.3 Repayment of Revolving Loans in Excess of €750,000,000.
Notwithstanding anything to the contrary in this Agreement, but subject to
Section 4.1, in the event that, for any two (2) consecutive Business Days, the
total of (i) the Euro Equivalent of the amount of outstanding Revolving Loans
made in Dollars (as determined on each such Business Day) and (ii) the amount of
outstanding Revolving Loans made in Euros (the sum of (i) and (ii) being the
“Outstanding Euro Amount”) exceeds €750,000,000, the Company shall repay
Revolving Loans in an amount such that, after giving effect to such repayment,
the Outstanding Euro Amount (using, with respect to outstanding Revolving Loans
made in Dollars, the Euro Equivalent thereof, as determined on the Business Day
prior to the date of such repayment) shall not exceed €750,000,000.

 

6

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE V

Obligations Unconditional

 

Section 5.1 Absolute and Unconditional Nature of the Sponsors’ Obligations. The
obligation of the Sponsors to perform their respective obligations under this
Agreement, and the right of the Company to receive the proceeds of each
Revolving Loan to be made by or on behalf of either of the Sponsors as provided
herein, shall be absolute and unconditional, it being the intention of the
parties hereto that all obligations of the Sponsors under or in connection with
this Agreement shall be paid and performed in all events in the manner and at
the times herein provided, irrespective of and without prejudice to, in
particular, any rights or remedies that are available to the other parties
hereto under any agreements or any applicable laws. The Sponsors shall be
entitled to set off, and to raise rights of retention, in respect of their
respective payment claims hereunder and under the other Transaction Documents
only to the extent their respective counterclaims are undisputed or have been
the subject of a final judgment.

 

ARTICLE VI

Miscellaneous

 

Section 6.1 No Waiver; Modifications in Writing. No failure or delay on the part
of the Sponsors or the Company, as the case may be, in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to the Sponsors or the Company, as the case
may be, at law or otherwise. No amendment, modification, supplement,
termination, or waiver of or to any provision of this Agreement, or consent to
any departure by either of the Sponsors, or the Company, therefrom, shall be
effective unless the same shall be in writing and signed by or on behalf of the
Company, the Sponsors, and, if prior to the Revolving Loan Termination Date, the
Facility Agent and the Security Agent.

 

Any waiver of any provision of this Agreement, and any consent to any departure
by either Sponsor from the terms of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on either Sponsor or the Company, as the case may
be, in any case shall entitle such Sponsor or the Company, as the case may be,
to any other or further notice or demand in similar or other circumstances.

 

Section 6.2 Severability of Provisions. In case any provision of this Agreement
is invalid or unenforceable, the validity or enforceability of the remaining
provisions hereof shall remain unaffected. The parties hereto shall have an
obligation to replace any invalid or unenforceable provision by a valid and
enforceable provision that approximates best the economic purpose of the invalid
provision.

 

7

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 6.3 Termination. The obligations of the Sponsors to make Revolving Loans
under this Agreement shall terminate on the earlier to occur of (i) the day any
of the Facility Agent, the Security Agent or any of the Finance Parties
exercises any of their respective remedies under any of the Finance Documents
(as defined in the Facility Agreement); and (ii) the day of payment and
discharge in full of all the Liabilities (such date being the “Revolving Loan
Termination Date”).

 

Section 6.4 Assignment. This Agreement shall be binding upon and shall inure to
the benefit of each party hereto and their respective successors and assigns and
shall also inure to the benefit of the Facility Agent and the Security Agent
(for the benefit of the Finance Parties); provided, however, that neither of the
Sponsors nor the Company shall have the right to transfer or assign its rights
under this Agreement prior to the Revolving Loan Termination Date, without the
prior written consent of the Facility Agent and the Security Agent.
Notwithstanding anything to the contrary herein or in the other Transaction
Documents, neither the Facility Agent nor the Security Agent (nor any of the
Finance Parties) shall have the right to enforce the Company’s rights under this
Agreement.

 

Section 6.5 Notice. Any notice, demand, instruction, communication or document
made or delivered by one person to another under or in connection with this
Agreement will only be effective if made in writing and (i) if by way of fax,
when received in legible form; or (ii) if by way of letter, when it has been
left at the relevant address or five (5) Business Days after being sent by
international courier addressed to it at the address specified in this
Agreement; or (iii) if by way of telex, when dispatched, but only if, at the
time of transmission, the correct answerback appears at the start and at the end
of the sender’s copy of the notice, and, if a particular department or officer
is specified as part of its address details provided under this Section 6.5, if
addressed to that department or officer. Any communication or document to be
made or delivered to an Agent (as defined in the Facility Agreement) will be
effective only when actually received by it and then only if it is expressly
marked for the attention of the department or officer identified as part of its
address details provided under this Section 6.5 (or any substitute department or
officer as it may specify for this purpose).

 

to AMD Inc.:

  Advanced Micro Devices, Inc.     One AMD Place, MS-68     Sunnyvale,
California 94088     Attention: General Counsel     Facsimile No.: (1) (408)
774-7399

to AMD Holding:

  AMD Fab 36 Holding GmbH     Wilschdorfer Landstrasse 101     01109 Dresden    
Attention: Geschäftsführer    

Facsimile No: (49) 351 277 91001

 

8

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

to the Company:

 

AMD Fab 36 LLC & Co. KG

   

Wilschdorfer Landstrasse 101

   

01109 Dresden

   

Attention: Geschäftsführer

   

Facsimile No: (49) 351 277 91001

 

with, in each case prior to the Revolving Loan Termination Date, a copy
concurrently delivered:

 

to the Security Agent:

 

Koppenstrasse 93

   

10877 Berlin

   

Fax Number: +49 30 3153 2317

   

Attention: Hans-Jürgen Dittmann;

to the Facility Agent:

 

Dresdner Bank Luxembourg S.A.

   

26, rue du Marché-aux-Herbes

   

L-2097 Luxembourg

   

Fax Number: +352 4760 3222

   

Attention:   Agencies

   

Albertine Prellwitz, Katja Paul

Copies:

       

Fax Number: 352 4760 565

   

Attention:     Loan Administration

   

  Andrea Stockemer, Eva Marmitt

 

Section 6.6 Relationship to Other Agreements. The rights of the Company or the
Sponsors, as the case may be, pursuant to this Agreement are in addition to any
other rights or remedies which the Company or the Sponsors, as the case may be,
may have under statutory law or other agreements between one or more of the
Company, the Facility Agent, the Security Agent, the other Finance Parties, and
the Sponsors.

 

ARTICLE VII

Governing Law, Jurisdiction, and Language

 

Section 7.1 Governing Law; etc. NOTWITHSTANDING THAT THE FACILITY AGREEMENT AND
GUARANTEE AGREEMENT ARE GOVERNED BY THE LAWS OF GERMANY, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK. THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH ANY OF THE
SPONSORS IS A PARTY CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS,
WRITTEN OR ORAL, WITH RESPECT THERETO.

 

9

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 7.2 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, OR UNDER, THIS AGREEMENT MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK. EACH SPONSOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH SPONSOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH SPONSOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY SPONSOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH SPONSOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 

Section 7.3 Waiver of Jury Trial. EACH SPONSOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY SPONSOR. EACH SPONSOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE FINANCE PARTIES
ENTERING INTO THE FINANCE DOCUMENTS AND EACH SUCH OTHER TRANSACTION DOCUMENT TO
WHICH THEY ARE A PARTY.

 

Section 7.4 Use of English Language. This Agreement has been executed in the
English language. All certificates, reports, notices, and other documents and
communications given or delivered pursuant to this Agreement shall

 

10

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

be in the English language and, if reasonably requested by the Facility Agent, a
certified German translation thereof shall be furnished by the relevant party
promptly following such request. In the event of any inconsistency, the English
language version of any such document shall control.

 

Section 7.5 Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

[The Remainder of This Page Is Intentionally Left Blank]

 

11

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written.

 

THE SPONSORS: ADVANCED MICRO DEVICES, INC.

By:

 

/s/ Kelly Smales

--------------------------------------------------------------------------------

   

Name: Kelly Smales

   

Title: Treasurer

AMD FAB 36 HOLDING GMBH

By:

 

/s/ Hartwig Grabbe

--------------------------------------------------------------------------------

   

Name: Hartwig Grabbe

   

Title: Attorney-In-Fact

 

S-1

   REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

By:

 

/s/ Hartwig Grabbe

--------------------------------------------------------------------------------

   

Name: Hartwig Grabbe

   

Title: Attorney-In-Fact

 

S-2

   REVOLVING CREDIT AGREEMENT